DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Hollaway (US 20150178209 A1), hereafter H1.
Regarding Claim 1, H1 discloses the below limitations:	a home node and a request node coupled via an interconnect fabric (H1 Fig 3A processing nodes 310B1, 310C1 or 310D1 (e.g. home node) and processing node 310A1 (e.g. request node); see also Par 37), the method comprising:	receiving, by the home node, a write request from the request node (Par 43 request to modify the memory block; see also Table 1 wherein WRITE is disclosed);	determining whether there is congestion in the interconnect fabric (Par 97 coherency bandwidth can experience congestion (such as an excessive number of retries); see also Par 41 wherein over-utilized buses are discussed); and	when congestion in the interconnect fabric is determined: sending a combined response from the home node to the request node via the interconnect fabric when a data buffer is available at the home node the home node has completed a coherence action (Par 40 processing nodes 310B1, 310C1 and 310D1 can combine received partial responses into accumulated partial responses; see also Par 51-54), and	where the combined response comprises an identifier of the data buffer (Par 53 combined response includes an address in the route tag that specifies a destination to receive the data transfer) and an indication that the coherence action is complete (Par 54 a combined response indicates a success or failure of a transaction or a coherence state transition for the target cache line).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over H1 in view of Dearth (US 20190297018 A1), hereafter D1.
Regarding Claim 1, H1 discloses the below limitation:	a home node and a request node coupled via an interconnect fabric (H1 Fig 3A processing nodes 310B1, 310C1 or 310D1 (e.g. home node) and processing node 310A1 (e.g. request node); compare Fig 3E to instant Fig 1 recreated below), the method comprising:

    PNG
    media_image1.png
    444
    569
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    618
    702
    media_image2.png
    Greyscale
	receiving, by the home node, a write request from the request node (Par 43 request to modify the memory block; see also Table 1 wherein WRITE is disclosed);	determining whether there is congestion in the interconnect fabric (Par 97 coherency bandwidth can experience congestion (such as an excessive number of retries); see also Par 41 wherein over-utilized buses are discussed); and	sending a combined response from the home node to the request node via the interconnect fabric when a data buffer is available at the home node and the home node has completed a coherence action (Par 40 processing nodes 310B1, 310C1 and 310D1 can combine received partial responses into accumulated partial responses; see also Par 51-54),	where the combined response comprises an identifier of the data buffer (Par 53 combined response includes an address in the route tag that specifies a destination to receive the data transfer) and an indication that the coherence action is complete (Par 54 a combined response indicates a success or failure of a transaction or a coherence state transition for the target cache line).
H1 does not disclose the below limitation:	when congestion in the interconnect fabric is determined;
D1 does disclose the below limitation:	when congestion in the interconnect fabric is determined (D1 Par 23 congestion level of interconnected fabric is monitored in order to respond when congestion is detected; see also Fig 8-9);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine sending a combined response to a write request that includes information regarding a data buffer, as disclosed in H1, with the monitoring of congestion status of the interconnected fabric as disclosed in D1. Examiner notes that H1 does disclose congestion (see for example Par 97), but it doesn’t explicitly disclose monitoring for congestion of the network and then responding to the congestion state. If the mere recitation of congestion and methods used to deal with congestion (e.g. accumulating partial response) is sufficient to read upon the instant limitation, Claim 1 is anticipated by H1. Otherwise, Claim 1 is rendered obvious over H1 in view of the congestion monitoring of D1. Congestion monitoring is known in the art, and D1 is merely one example of its usage in a similar network architecture. In an interconnected fabric, coherency can be an issue with regards to shared resources. As such, WRITE requests need to be carefully monitored and tracked in order to prevent memory currently being used by another node from getting overwritten. Both H1 and the instant invention are directed to solving this problem by aggregating WRITE requests to determine if a buffer is available. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.

Claims 2-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of D1.
Regarding Claim 2, H1 and D1 disclose the limitations of Claim 1.
H1 further discloses the below limitation:	receiving, by the request node, a response to the write request, the response sent from the home node via the interconnect fabric (H1 Fig 4 step 430 partial response and/or acknowledge tag); and	coalescing, by the request node, a completion acknowledge message with one or more beats of the data to be written to the home node to form one or more coalesced data beats (Fig 4 step 435 combined response generation); and	sending the one or more coalesced data beats from the request node to the home node via the interconnect fabric (Fig 4 step 445 combined response).

    PNG
    media_image3.png
    856
    724
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned method of data transfer with receiving a response to the write request and creating a combined response in an interconnect fabric, as disclosed in H1. Once the write request is acknowledged, it needs to be prepared (i.e. combined response generation) and performed. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 3, H1 and D1 disclose the limitations of Claim 2.
H1 further discloses the below limitation:	sending a first response from the home node to the request node via the interconnect fabric when the data buffer is available at the home node, where the first response comprises an identifier of the data buffer (H1 Par 51 acknowledge tag is provided for write operations to indicate a location of the LPC (e.g. system memory 114)); and	sending a second response to the request node via the interconnect fabric when the home node has completed the coherence action, where the second response comprises an indication that the coherence action is complete (Fig 4 step 445 combined response and step 460 data transfer + acknowledge tag).
H1 does not disclose the below limitation:	when congestion is not detected the interconnect fabric;
D1 does disclose the below limitation:	when congestion is not detected the interconnect fabric (D1 Par 23 congestion level of interconnected fabric is monitored);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned method of data transfer with monitoring of congestion state as disclosed in D1 with responding to a write request with an assigned data buffer as disclosed in H1. When there is a write request and no detected congestion, the interconnect fabric has more resources available to assign data buffers for write requests. The actual completion of the write request is similar regardless of congestion state, because it necessarily involves identifying a buffer and information to write to that buffer. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 4, H1 and D1 disclose the limitations of Claim 3.
H1 further discloses the below limitation:	sending the data to be written as one or more data beats from the request node to the home node via the interconnect fabric (H1 Fig 4 step 435 combined response generation); and	sending the completion acknowledge message from the request node to the home node via the interconnect fabric (Fig 4 step 445 combined response and step 460 data transfer + acknowledge tag).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned method of data transfer with sending the data to be written and receiving a response via the interconnect fabric, as disclosed in H1. The purpose of the interconnect fabric is to facilitate communication between connected nodes. Write requests and responses to said write requests are the type of communication that the interconnect fabric supports. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 5, H1 and D1 disclose the limitations of Claim 1.
H1 further discloses the below limitation:	responsive to the write request from the request node, the home node performing the coherence action comprising exchanging, via the interconnect fabric, one or more snoop messages with other nodes of the data processing network (H1 Par 3 coherence is resolved by a snooping-based coherency protocol by passing messages between caching agents).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned method of data transfer with using snoop messages to resolve coherency issues, as disclosed in H1. Snoop messages are commonly used in the art for the purpose of resolving issues of coherency. The implementation herein does not distinguish itself over the prior art that uses snoop messages for the same purpose. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 7, H1 and D1 disclose the limitations of Claim 1.
H1 further discloses the below limitation:	where determining congestion in the interconnect fabric comprises detecting an availability of link credit in the interconnect fabric (H1 Par 97-98 wherein link credit is analogous to the number of retries performed when data is unable to be sent (i.e. when there is an excessive number of retries, there is not link credit)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned method of data transfer with using link credit (e.g. number of retries) to determine if there is congestion on the interconnect fabric, as disclosed in H1. Examiner notes that D1 at Par 21-22 also discloses the use of link credit to limit the number of requests sent over an interconnect fabric. The usage of link credit to prevent congestion is known in the art, as seen in both H1 and D1. Link credit is used for the purpose of reducing congestion, which is what the instant invention is directed to addressing. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 8, H1 and D1 disclose the limitations of Claim 1.
H1 further discloses the below limitation:	where determining congestion in the interconnect fabric comprises detecting an availability of data buffers in a cross point of the interconnect fabric (H1 Par 64-65 priority queue).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned method of data transfer with detecting the availability of data buffers as disclosed in H1. The priority queue of H1 is a data buffer in a cross point of the interconnect fabric. It is used to temporarily store information such that the highest priority request gets sent first. When the priority queue is full, it is no longer available. For that reason, the node attempting to write to the priority queue must determine whether it is available. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 9, H1 and D1 disclose the limitations of Claim 1.
H1 further discloses the below limitation:	where determining congestion in the interconnect fabric is dependent upon a history of backpressure in a response channel of the interconnect fabric (H1 Par 71-73 overcommit queue 626 and overcommit history queue 720A shows history of congestion).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned method of data transfer with maintaining a history of backpressure (which is interpreted to be historical congestion) as disclosed in H1. An overcommit queue is used to store data that is unable to be sent due to unexpected congestion occurring on the interconnect fabric. When the overcommit queue is full, it shows that the queue has been congested recently. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 10, H1 discloses the below limitation:	a home node that provides a point of coherence for a range of region of memory, the home node comprising a first transaction controller (H1 Fig 3A processing nodes 310B1, 310C1 or 310D1 (e.g. home node));	a request node comprising a second transaction controller (Fig 3A processing node 310A1 (e.g. request node)); and	an interconnect fabric that couples the request node to the home node, the interconnect fabric providing a data channel and a response channel between the first transaction controller and the second transaction controller (see Fig 3A; Par 22 fabric controller (FBC) can provide coherent memory access, I/O operations, interrupt communication, etc.);	where the request node is configured to send a write request to the home node (Par 43 request to modify the memory block; see also Table 1 wherein WRITE is disclosed); and	identifying a data buffer of the home node for receiving data associated with the write request (Par 51 acknowledge tag is provided for write operations to indicate a location of the LPC (e.g. system memory 114));	when congestion is detected in the response channel of the interconnect fabric: performing a coherence action associated with the write request (Par 97 coherency bandwidth can experience congestion (such as an excessive number of retries); see also Par 41 wherein over-utilized buses are discussed); and	sending a combined message to the request node (Par 40 processing nodes 310B1, 310C1 and 310D1 can combine received partial responses into accumulated partial responses; see also Par 51-54), the combined message comprising	an identifier of the identified data buffer, when the coherence action associated with the write request in complete (Par 53 combined response includes an address in the route tag that specifies a destination to receive the data transfer; Par 54 a combined response indicates a success or failure of a transaction or a coherence state transition for the target cache line).
H1 does not disclose the below limitation:	detecting congestion in the response channel of the interconnect fabric;
D1 does disclose the below limitation:	detecting congestion in the response channel of the interconnect fabric (D1 Par 23 congestion level of interconnected fabric is monitored in order to respond when congestion is detected; see also Fig 8-9);
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine sending a combined response to a write request that includes information regarding a data buffer, as disclosed in H1, with the monitoring of congestion status of the interconnected fabric as disclosed in D1. Examiner notes that H1 does disclose congestion (see for example Par 97), but it doesn’t explicitly disclose monitoring for congestion of the network and then responding to the congestion state. Congestion monitoring is known in the art, and D1 is merely one example of its usage in a similar network architecture. In an interconnected fabric, coherency can be an issue with regards to shared resources. As such, WRITE requests need to be carefully monitored and tracked in order to prevent memory currently being used by another node from getting overwritten. Both H1 and the instant invention are directed to solving this problem by aggregating WRITE requests to determine if a buffer is available. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 11, H1 and D1 disclose the limitations of Claim 10.
H1 further discloses the below limitation:	receiving a response to the write request, the response sent from the home node via the interconnect fabric (H1 Fig 4 step 430 partial response and/or acknowledge tag); and	coalescing, by the request node, a completion acknowledge message with one or more beats of data to be written to the home node to form one or more coalesced data beats (Fig 4 step 435 combined response generation); and	sending the one or more coalesced data beats from the request node to the home node via the interconnect fabric (Fig 4 step 445 combined response).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned data processing network with receiving a response to the write request and creating a combined response in an interconnect fabric, as disclosed in H1. Once the write request is acknowledged, it needs to be prepared (i.e. combined response generation) and performed. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 12, H1 and D1 disclose the limitations of Claim 10.
H1 further discloses the below limitation:	when congestion is not detected in the response channel of the interconnect fabric: sending a data buffer identifier (DBID) message to the request node (H1 Par 51 acknowledge tag is provided for write operations to indicate a location of the LPC (e.g. system memory 114));	performing a coherence action associated with the write request (Fig 4 step 435 combined response generation; Par 52-53); and	sending a coherence action complete (COMP) message to the request node when the coherence action associated with the write request is complete (Fig 4 step 445 combined response and step 460 data transfer + acknowledge tag).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned data processing network with monitoring of congestion state as disclosed in D1 with responding to a write request with an assigned data buffer as disclosed in H1. When there is a write request and no detected congestion, the interconnect fabric has more resources available to assign data buffers for write requests. The actual completion of the write request is similar regardless of congestion state, because it necessarily involves identifying a buffer and information to write to that buffer. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 13, H1 and D1 disclose the limitations of Claim 12.
H1 further discloses the below limitation:	sending the data to be written as one or more data beats from the request node to the home node via the interconnect fabric (H1 Fig 4 step 445 combined response); and	sending the completion acknowledge message from the request node to the home node via the interconnect fabric subsequent to sending the data to be written (Fig 4 step 460 acknowledge tag).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned data processing network with sending the data to be written and receiving a response via the interconnect fabric, as disclosed in H1. The purpose of the interconnect fabric is to facilitate communication between connected nodes. Write requests and responses to said write requests are the type of communication that the interconnect fabric supports. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.
Regarding Claim 14, H1 and D1 disclose the limitations of Claim 10.
H1 further discloses the below limitation:	where the home node further comprises a snoop controller and where performing the coherence action by the home node comprises exchanging, via the interconnect fabric, one or snoop messages with other nodes of the data processing network (H1 Par 3 coherence is resolved by a snooping-based coherency protocol by passing messages between caching agents; see also Par 51-54).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1 and D1, to combine the aforementioned data processing network with using snoop messages to resolve coherency issues, as disclosed in H1. Snoop messages are commonly used in the art for the purpose of resolving issues of coherency. The implementation herein does not distinguish itself over the prior art that uses snoop messages for the same purpose. Therefore, it would have been obvious to combine H1 and D1 to obtain the invention, as specified in the instant claim.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of D1 and further in view of Byrne (US 20130042038 A1), hereafter B1.
Regarding Claim 6, H1 and D1 disclose the limitations of Claim 1.
H1 and D1 do not disclose the below limitation:	where the write request is one of a plurality of write requests of a data streaming transaction.
B1 does disclose the below limitation:	where the write request is one of a plurality of write requests of a data streaming transaction (B1 Par 108-109 discloses sending bursts of write requests).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1, D1 and B1, to combine the aforementioned method of data transfer with sending a plurality of write request at the same time as disclosed in B1. Sending a burst of communication allows for more efficient use of network bandwidth by bundling similar requests together. Write requests are likely intended for similar destination, and so it is logical to send multiple write requests to the same node of the network at the same time for subsequent processing. Therefore, it would have been obvious to combine H1, D1 and B1 to obtain the invention, as specified in the instant claim.
Regarding Claim 15, H1 and D1 disclose the limitations of Claim 1.
H1 and D1 do not disclose the below limitation:	where the write request from the request node is one of a plurality of write requests a data streaming transaction.
B1 does disclose the below limitation:	where the write request from the request node is one of a plurality of write requests a data streaming transaction (B1 Par 108-109 discloses sending bursts of write requests).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1, D1 and B1, to combine the aforementioned data processing network with sending a plurality of write request at the same time as disclosed in B1. Sending a burst of communication allows for more efficient use of network bandwidth by bundling similar requests together. Write requests are likely intended for similar destination, and so it is logical to send multiple write requests to the same node of the network at the same time for subsequent processing. Therefore, it would have been obvious to combine H1, D1 and B1 to obtain the invention, as specified in the instant claim.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of D1 and further in view of Adler (US 20160179161 A1), hereafter A1.
Regarding Claim 18, H1 and D1 disclose the limitations of Claim 10.
H1 and D1 do not disclose the below limitation:	A non-transient computer readable medium storing instructions of a hardware description language that describe the data processing network of claim 10.
A1 does disclose the below limitation:	A non-transient computer readable medium storing instructions of a hardware description language that describe the data processing network (A1 Par 126 discloses generating a hardware description language object to represent an interconnect fabric) of claim 10.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1, D1 and A1, to combine the aforementioned data processing network with usage of a hardware description language object to facilitate network setup, as disclosed in A1. Hardware Description Language is used to describe the physical architecture of a network in a way that it can be easily repeated for subsequent network setups. It is known in the art and its inclusion here does not significantly contribute to the novelty of the invention. Therefore, it would have been obvious to combine H1, D1 and A1 to obtain the invention, as specified in the instant claim.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over H1 in view of D1 and further in view of Hutton (US 9106229 B1), hereafter H2.
Regarding Claim 19, H1 and D1 disclose the limitations of Claim 10.
H1 and D1 do not disclose the below limitation:	A non-transient computer readable medium storing a netlist description of the data processing network of claim 10.
H2 does disclose the below limitation:	A non-transient computer readable medium storing a netlist description of the data processing network (H2 Col 15 lines 42-49 disclose producing a netlist for configuration of interconnect system) of claim 10.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teaching of H1, D1 and H2, to combine the aforementioned data processing network with usage of a netlist to configure the network as disclosed in H2. Usage of netlist to describe network configurations is known at the art and its inclusion here does not significantly contribute to the novelty of the invention. Netlist are commonly used to describe a network configuration in order to ensure that the network is setup up in a consistent and predictable way. Therefore, it would have been obvious to combine H1, D1 and H2 to obtain the invention, as specified in the instant claim. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/WALLI Z BUTT/Examiner, Art Unit 2412